Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 1 of 19 Page ID #:813




                          EXHIBIT A
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 2 of 19 Page ID #:814
                                                              U.S. Department of Justice

                                                              Criminal Division
                                                              Office of International Affairs



                                                              Washington, D.C. 20530

                                                              January 13, 2017

To:     The Central Authority of the Hellenic Republic

Re:     Request for Assistance in the Investigation of Tian Min Wu

        The Central Authority of the United States respectfully requests the assistance of the

 appropriate Hellenic authorities pursuant to the 1999 U.S.-Greece Mutual Legal Assistance

 Treaty ("the Treaty"), as supplemented by the 2006 U.S.-Greece Mutual Legal Assistance

 Protocol. The United States Attorney's Office for the Central District of California (the

 "Prosecutor") and the United States Department of Homeland Security, Homeland Security

 Investigations ("HSI") (collectively, "U.S. Authorities") have been engaged in an ongoing

 investigation of Tian Min Wu ("Wu") and his transnational criminal organization for violations

 of U.S. laws. Specifically, the investigation is based on Wu's attempts to export military and

 dual-use military articles from the U.S. The Prosecutor opened a formal investigation of Wu and

 his organization in 2014.

        To further this investigation, the U.S. Authorities seek assistance in connection with a

 planned undercover operation involving Wu in early February 2017 within the jurisdiction of

 Greece. The requested assistance includes assistance in connection with conducting audio and

 video recording of a planned meeting. 1 In addition, U.S. Authorities intend to separately provide

 the appropriate Greek authorities with a request for the provisional arrest of Wu while he is in

 1
   Based on prior contact with Wu, U.S. Authorities believe it is possible, though not likely, that
 Wu may bring one or more associates or coconspirators with him to the proposed meeting.
 Regardless of whether Wu is alone or with others, U.S. Authorities requests assistance with
 respect to conducting and recording the meeting.



                                                                                                2271
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 3 of 19 Page ID #:815
Greece. Following any arrest, the U.S. authorities request assistance in (1) obtaining all audio or

video recordings made during the undercover meeting if not already in the possession of U.S.

Authorities; (2) obtaining any records generated, or items recovered, in connection Wu's arrest

by Greek authorities or any searches incident to such arrest; and (3) obtaining all border crossing,

immigration, and travel records relating to Wu's trip to Greece. Lastly, if Wu is arrested

pursuant to the provisional arrest request, U.S. Authorities further request assistance in

connection with obtaining a voluntary, recorded, post-arrest interview of Wu and obtaining

 copies of any recordings made in connection with such interview.

                          REQUEST FOR EXPEDITED EXECUTION

        The proposed undercover meeting currently is set to place in Athens during the first week

 of February 2017. Please, therefore, expedite the consideration of this request. If this request is

 granted, U.S. Authorities will need to coordinate logistics with Greek law enforcement

 authorities and schedule the necessary travel prior to the first week of February 2017.

                              REQUEST FOR CONFIDENTIALITY

        Because all of the suspects involved in this investigation have not yet been identified and

 because Wu is not aware of the proposed undercover operation outlined herein, the U.S.

 Authorities respectfully ask that this request be kept confidential in all respects and that this

 request, including the contents, subject matter, or the fact that the request has been made, not be

 disclosed or shared with any private persons (including the subjects of the investigation), or any

 government officials whose knowledge is not necessary for purposes of executing this request.

 In addition, please advise all who must be made aware of this request for assistance that the

 request, its contents, and its subject matter are to be kept confidential and should not be shared

 except as described above. In order to avoid disclosure to third parties, please ensure that this

 mutual legal assistance request is NOT placed in any Ministry of Justice criminal dossier without



                                                    2

                                                                                               2272
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 4 of 19 Page ID #:816
the express authorization of the United States. Instead, please place this request for assistance in

a separate mutual legal assistance dossier.


                                              THE FACTS

        In June 2013, a U.S. company received a suspicious email inquiry through its commercial

Internet website with regard to the purchase of a type of specialized electronic equipment known

as a "high gain antenna." It later was determined that the inquiry had come from Wu. Soon

thereafter, the U.S. company contacted U.S. law enforcement authorities to report the suspicious

request because (i) the product mentioned in the email was of a type that requires an official

license to export it from the United States and (ii) Wu claimed in the email message to be a part

of a trading company located in the People's Republic of China (the "PRC").

        The initial information provided by Wu indicated that he was attempting to acquire

 sensitive military equipment ("high gain antenna") on behalf of a for profit organization (trading

 company), which suggested the involvement of coconspirators. Due to the nature of this

 information, HSI agents began a preliminary investigation as whether this request was a

 legitimate or illegal attempt to purchase and export this product. In connection with the

 investigation, a HSI undercover agent ("UC l ") sent unsolicited email messages to Wu stating

 that s/he was a broker who assisted customers in seeking aviation and military parts. In

 subsequent communications UCl, Wu stated that he wanted to purchase different U.S. origin

 products such as the high gain antenna signals intelligence decoder (the "Decoder") and several

 other items with potential military applications.

        Each of these items were subject to U.S. export control laws. In particular, the Decoder

 is used in various communication systems, including signal intelligence, communications

 intelligence systems, and direction finding systems. The Decoder is designed to collect, record,

 categorize and decode intelligence and then store and forward the collected intelligence from any



                                                     3

                                                                                             2273
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 5 of 19 Page ID #:817
manned or unmanned systems or remote vehicles. The Decoder is on the United States

Munitions List and has been designated by the United States government as significant military

equipment. The Decoder is prohibited for export to foreign companies or entities without the

permission of the United States government.

        In later communications, Wu stated that the true end user of the products he was

requesting would be the "Shanghai Changjiang Shipping Corp." UC 1 told Wu that the high gain

antenna and the Decoder were products controlled under U.S. export laws and that, prior to any

export of these items from the U.S., an export license would have to be obtained from the U.S.

Department of State. UCl further stated thats/he believed that it would be impossible for Wu to

purchase the items directly from the manufacturer and to obtain an export license because of the

legal prohibition on exporting these military related items to the PRC. As a means of evaluating

whether Wu was willing to try to pursue an illegal export of these items, UCl represented that

 s/he could help Wu buy and export these controlled products, but claimed that s/he would have

to charge a 25% "risk" fee due to the risks associated with exporting the items without a license.

        In January 2014, Wu sent an email message to UC 1 asking for a price quotation for the

Decoder. Over the next two months, UCl and Wu exchanged a number of email messages

 discussing matters relating to product cost and payment arrangements. During these

 communications, Wu told UC 1 to ship the Decoder to his coconspirator, who he later described

 as "trusted," at an address different from his. In March 2014, Wu sent UCl two payments in the

 amounts of $10,000 and $5,200. As part of an investigative technique to determine whether Wu

 was willing to try and evade U.S. export control laws, in April 2014, UCl sent Wu an email

 message stating that the items had been seized by U.S. Customs and Border Protection ("CBP")

 agents and that CBP agents were asking for a copy of the valid export license. UC 1 stated that if

 Wu wanted a replacement purchase, Wu would have to meet UCl in person to discuss delivery



                                                 4

                                                                                           2274
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 6 of 19 Page ID #:818
options that might avoid further CBP seizures. Wu agreed to meet UC 1 in Bangkok, Thailand

for this purpose.

        In late April 2014, UCl told Wu that the UCl 's partner, another HSI undercover agent

("UC2"), was available to meet with Wu. In May 2014, UC2 met Wu at the Marriott Hotel in

Bangkok, Thailand. During the meeting, Wu acknowledged that the Decoder was controlled for

export from the U.S. and that UCl would be charging a 25% "risk fee" to compensate for the

risk of exporting the item from the U.S. to the PRC without the necessary export license. Wu

asked for a second order of the Decoder and stated he would pay when the software was

delivered.

         Wu's attempt to acquire the Decoder was in violation of U.S. law, specifically U.S.C.

§ 2778(a)(l) (Arms Export Control Act) and 18 U.S.C. § 554 (Smuggling Goods from the United

States). Additionally, Wu violated 18 U.S.C. §1956(a)(2)(A) (Laundering of Monetary

Instruments) when he sent UCl payment for the Decoder. Wu's attempt to acquire the Decoder

and resulting violation of U.S. law are the underlying factors for his arrest and will be the basis

for a Provisional Arrest Warrant Request to be sent separate from this request for assistance.

        In December 2014, Wu sent an email message asking ifUCl could procure a satellite

modem. The modem discussed was a dual-use item with military applications and, as such, was

controlled for export by the U.S. Department of Commerce and required an export a license.

The satellite modem was also covered under the Wassenaar Arrangement on Export Controls for

Conventional Arms and Dual-Use Goods and Technologies, of which Greece is a participating

Member. UCl identified eight other modems which did not require an export license. Wu

declined stating that "we" were not interested in purchasing these products (which could be

purchased and exported legally to the PRC). Wu stated that he, instead, wanted to procure the

specific satellite modem he requested and did not want to try and obtain the required U.S. export

 licenses.

                                                  5

                                                                                             2275
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 7 of 19 Page ID #:819
        On March 8, 2016, Wu sent an email message to UCl stating that he wanted to purchase

additional U.S.-origin products. Wu stated that he and his customer would inspect the products

upon arriving in the PRC. On March 14, 2016, UCl informed Wu, that due to the U.S. arms

embargo of the PRC, it would be difficult to ship anything to the PRC without heavy scrutiny.

On March 14, 2016, Wu emailed the UCl about procuring dual-use strategic communication

modems (the "Modems"), which products are controlled under U.S. export laws with regard to

the PRC.

        On June 9, 2016, Wu met UCl in Bangkok to discuss a potential transaction involving

the Modems and other export controlled commodities. During the meeting, Wu told UCl about

 his end users and suggested that they knew that the requested products were prohibited for export

 from the U.S. UCl explained that the products Wu had requested could not legally be sold to

 him because he was purchasing them for a prohibited end user and UCl. Because of this, UCl

 advised Wu to be very careful. Also during the meeting, Wu agreed to meet UCl in a European

 country (to be determined later) in order to take delivery of the Modems. On November 14,

 2016, Wu wired $11,980 to the U.S. from Hong Kong in payment for the purchase and export of

 the Modems.

        Throughout his interactions with UCl and UC2, Wu made reference to two for profit

 business entities, a "trading company" that he is employed with and the "Shanghai Changjiang

 Shipping Corp." Additionally, he continually made reference to the involvement of other

 individuals, utilizing the pronoun "we" on several occasions, also using terms such as "end

 users" and "customers," as well as specifically alluding to the existence of a "trusted" .

 coconspirator. The interactions and statements of Wu indicate that he is working with others to

 illegally acquire sensitive military equipment for the benefit of yet other involved individuals or

 entities, that he is doing so for financial gain, and that these activities have occurred in several

 countries and in disregard of international boundaries. It is currently believed that Wu is part of

                                                    6

                                                                                                2276
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 8 of 19 Page ID #:820
a transnational criminal organization of three or more individuals including end users and

customers who are aware of the prohibited nature of the requested products. It is also believed

that Wu is engaging in this conduct for profit.

         Based on Wu's recent communications with UCl, it is anticipated that Wu will travel

from the PRC to Greece during the first week of February 2017, in order to meet with the UCl to

take possession of the Modems. In addition, Wu has stated that he wants his coconspirator to

meet UCl in Greece. If the meeting takes place as proposed, the U.S. Authorities seek assistance

in secretly recording the meeting and will request that Greek authorities arrest Wu at the

conclusion of the meeting pursuant to a Provisional Arrest Warrant Request that will be sent

separately and prior to the meeting.

                                         THE OFFENSES

Title 22, United States Code Section, 2778: Arms Export Control Act

 (b)(1 )(A)(ii)

 (I) As prescribed in regulations issued under this section, every person (other than an officer or
 employee of the United States Government acting in official capacity) who engages in the
 business of brokering activities with respect to the manufacture, export, import, or transfer of any
 defense article or defense service designated by the President under subsection (a)(l) of this
 section, or in the business of brokering activities with respect to the manufacture, export, import,
 or transfer of any foreign defense article or defense service (as defined in subclause (IV)), shall
 register with the United States Government agency charged with the administration of this
 section, and shall pay a registration fee which shall be prescribed by such regulations.

 (II) Such brokering activities shall include the financing, transportation, freight forwarding, or
 taking of any other action that facilitates the manufacture, export, or import of a defense article
 or defense service.

 (III) No person may engage in the business of brokering activities as described in subclause (I)
 without a license, issued in accordance with this chapter....

                                                  ***
 (c) Criminal violations; punishment

 Any person who willfully violates any provision of this section ... or any rule or regulation
 issued under this section ... shall upon conviction be fined for each violation not more than
 $1,000,000 or imprisoned not more than 20 years, or both.


                                                   7

                                                                                              2277
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 9 of 19 Page ID #:821
Title 18, United States Code, Section 554: Smuggling of Goods from the United States

(a) In General. - Whoever fraudulently or knowingly exports or sends from the United States, or
attempts to export or send from the United States, any merchandise, article, or object contrary to
any law or regulation of the United States, or receives, conceals, buys, sells, or in any manner
facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to
exportation, knowing the same to be intended for exportation contrary to any law or regulation of
the United States, shall be fined under this title, imprisoned not more than 10 years, or both.

Title 18, United States Code Section, 1956: Laundering of Monetary Instruments

(a)(2) Whoever transports, transmits, or transfers, or attempts to transport, transmit, or transfer a
monetary instrument or funds from a place in the United States to or through a place outside the
United States or to a place in the United States from or through a place outside the United
States-

        (A) with the intent to promote the carrying on of specific unlawful activity;
                                                 ***
(c)(7) the term "specified unlawful activity" means-
                                                 ***
        (D) an offense under ... section 38 (c) (relating to criminal violations) of the Arms
        Export Control Act. ... 2


                                    SUBJECT OF REQUEST

 Name:                 Tian Min Wu
 Aliases:              Bob Wu/David Wu
 Date of Birth:        April 27, 1965
 Place of Birth:       PRC
 Citizenship:          PRC

                                  ASSISTANCE REQUESTED

 Meetings and Surveillance of Targets of Investigation

        U.S. authorities seek assistance in allowing one or more HSI agents acting in an

 undercover capacity to conduct one or more undercover meetings with Wu in or near Athens,

 Greece during the first week in February 2017. The U.S. authorities also request assistance with

 making audio and video recordings of the meetings between Wu, the undercover agent (UCA),

 and any of Wu's associates or coconspirators. Additionally, should Greek law enforcement

 2
  The provision formally enacted as Section 38(c) of the Arms Export Control Act is now
 codified as Title 22, United States Code, Section 2778(c), which is set forth above.

                                                  8

                                                                                             2278
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 10 of 19 Page ID #:822
 authorities assist in the surveillance or recordings of these meetings, U.S. authorities ask that

 they provide access to, and duplicates of:

        (1) Any and all surveillance video and audio recordings of Wu created by Greek law

 enforcement authorities related to any undercover meetings that involve the aforementioned HSI

 undercover agents; and

        (2) Copies of all records, notes, forms, and other documentation Greek authorities

 generate as a result of the meetings between Wu and the undercover agents.

 Arrest of UCA and Target

         Should Greek authorities arrest Wu pursuant to a U.S. request for his provisional arrest,

 U.S. authorities also request that Greek authorities conduct a mock arrest of the UCA,

 simultaneous to Wu's arrest and in Wu's presence, and transport the UCA away from the scene

 separately from Wu.

 Post-Arrest Interview of Target

         After the arrest of Wu, U.S. authorities request assistance in the conducting of a

 voluntary post-arrest interview of Wu, in accordance with Greek domestic laws. Alternatively,

 please conduct a voluntary post-arrest interview of Wu and ask Wu the questions attached to this

 request as Exhibit A. U.S. authorities request that the Greek authorities record, via audio and

 video recording devices, or permit U.S. Authorities in Greece to record, any voluntary post-arrest

 interview of Wu.

 Search Incident to Arrest and Post-Arrest Search of Wu's Temporary Residence.

         Please conduct searches of Wu's person and hotel room at the time of arrest and seize any

 items that related to Wu's criminal activity. Specifically, and in accordance with Greek law,

 please seize the following:




                                                   9

                                                                                               2279
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 11 of 19 Page ID #:823
                1.      Any and all personal electronic devices belonging to or used by Wu,

 including, but not limited to: (a) cellular/mobile phones, (b) computers or tablets, (c) digital

 cameras, and (d) electronic storage media;

                2.      Any and all records appearing to relate to transfer or export of military

 goods, technology, or services from the United States to other countries;

                3.      Any and all records describing or referencing financial or banking

 transactions associated with the suspected transfer or export of military goods, technology, or

 services from the United States to other countries;

                4.      Any and all records pertaining to the purchase for resale of goods or

 technology by Wu or any associated companies or subsidiaries;

                5.      Any and all records identifying the business contacts and customers of Wu

 or any associated companies or subsidiaries, including materials reflecting customer lists,

 customer contact information, and customer addresses;

                6.      Any and all records identifying businesses owned or operated by Wu,

 either foreign or domestic;

                7.      Any and all records identifying companies or subsidiaries associated with

 Wu's export activities;

                 8.     Any and all records identifying means of communication (i.e., telephone

 numbers, e-mail accounts, social media accounts, secure messaging applications, and other

 electronic accounts) used by Wu or his business associates in the transfer or export of goods,

 technology, or services from the United States to other countries;

                 9.     Any and all records listing or describing military goods, technology, or

 services requested to be obtained from the United States for use in other countries;




                                                   10

                                                                                               2280
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 12 of 19 Page ID #:824
                10.     Any and all records identifying or referencing the engagement of any

 United States person or foreign national in the transfer or export of military goods, technology,

 or services from the United States to other countries;

                11.     Any and all records relating to the export, re-export, trans-shipment,

 brokering, procurement, solicitation, sale (including any negotiation of terms in advance of any

 potential or actual sale), supply, financing, transportation, freight forwarding, and/or acquisition

 of any military goods, technology, or services;

                12.     Any and all records relating to the Decoder, encryption and decryption

 software, and satellite modems;

                13.     Any and all records reflecting knowledge or awareness of export-control

 laws, regulations, or restrictions, either generally or in relation to the items described above in

 paragraph D(12); and

                14.     Any and all passports or other identification documents associated with

 Wu, or other records identifying Wu.

 Booking, Border Crossing, Immigration and Travel Records

        Please provide any and all personal identifying information obtained during the post-

 arrest booking of Wu, including the following: (1) full first and last name, (2) date of birth, (3)

 citizenship, (4) proof ofresidency, (5) inked fingerprints, and (6) booking photographs.

        Additionally, please provide any border crossing, immigration, and travel records

 associated with Wu and any identified associates and/or co-conspirators, including a copy of any

 visa applications and passports used to enter Greece, if available.




                                                   11

                                                                                               2281
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 13 of 19 Page ID #:825
                                  PROCEDURES REQUESTED

 Meeting and Surveillance of Target of Investigation

        For each set of records and recordings generated by Greek law enforcement authorities,

 please ask the appropriate custodian of records to complete the attached Certification of Official

 Records (Form C, enclosed).

 Post-Arrest Interview of Wu

        U.S. authorities request certified (Form C, enclosed) copies of all recordings, records,

 notes, forms, and other documentation Greek authorities generate as a result of the possible

 voluntary post-arrest interview of Wu.

 Search Incident to Arrest and Post-Arrest Search

        U.S. authorities also request that the appropriate Greek authorities complete a

 Certification with Respect to Seized Items (Form E, enclosed) and permit U.S. authorities to take

 possession of any items seized from Wu or his hotel room pursuant to this request (or permit

 U.S. authorities to conduct the searches). Specifically, with respect to electronic devices and

 media seized from Wu's person or possession and from his temporary residence, U.S. authorities

 request assistance in imaging those devices and media while in Greece, and to take possession of

 the images as well as the devices and media.

         U.S. authorities also request that the appropriate custodian of records ( 1) provide copies

 of all records, notes, forms, and other documentation generated by Greek authorities or

 developed as a result of any search incident to arrest and post-arrest search, and then (2)

 complete, and sign the Certification of Official Records (Form C, enclosed).

 Post-Arrest Booking Information and Immigration and Travel Records

         Please have the appropriate custodian of records ( 1) provide duplicates of the requested

 booking and immigration records pertaining to Wu and/or any co-conspirators who may




                                                  12

                                                                                               2282
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 14 of 19 Page ID #:826
 accompany him and then (2) complete and sign the Certification of Official Records (Form C,

 enclosed).

                                   CONTACT INFORMATION

        Lukas Danambasis, Director of Greece's Financial and Economic Crime Unit ("SDOE"),

 is aware of this investigation and has agreed to serve as a point of contact for purposes of

 executing this request. Mr. Danambasis can be contacted at telephone number 0030-210-698-

 1642. The coordination of the general execution of this request may be conducted with the

 assistance of Leanne Fallin, Attorney, Office of International Affairs, who may be reached at +1

 202-305-1124 or by email at leanne.fallin@usdoj.gov. Within the office of the HSI Attache in

 Athens, this matter is assigned to Special Agent Christopher Johnson, HSI-International

 Operations, who may be reached at 0030-210-720-2406 or by e-mail at

 christopher. a.johnson@ice.dhs.gov.

                                           CONCLUSION

        The U.S. Department of Justice thanks the Hellenic Republic for its attention to this

 request and for any assistance that it may be able to render in this matter.




                                                               J~Carter
                                                               Acting Deputy Director
                                                               Office of International Affairs
                                                               Criminal Division




                                                  13

                                                                                                2283
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 15 of 19 Page ID #:827

                                            FORMC

                        CERTIFICATION OF OFFICIAL RECORDS



 I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [NAME], attest on penalty of
 criminal punishment for false statement or attestation that:

       1. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [NAME OF OFFICE OR
       AGENCY] is a government office or agency of the Hellenic Republic and is
       authorized by law to maintain official records setting forth matters authorized by law
       to be reported and recorded or filed;

       2. My position with the above-named public authority is

       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [OFFICIAL TITLE];

       3. In my official capaci~y I have caused the production of true and accurate copies of
       records maintained by that public authority; and

       4. Those copies are described below and attached.

 Description of Documents: - - - - - - - - - - - - - - - - - - - - - - - -




 _ _ _ _ _ _ _ _ _ _ _ _ (SIGNATURE)

 _ _ _ _ _ _ _ _ _ _ _ (DATE)



  (Official Seal)




                                                 14

                                                                                           2284
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 16 of 19 Page ID #:828
                                             FORME

                   CERTIFICATION WITH RESPECT TO SEIZED ITEMS



 I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [NAME], attest on penalty of
 criminal punishment for false statement or attestation that:

       1. My position with the Government of the Hellenic Republic is

       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [OFFICIAL TITLE].

       2. I received custody of the items listed below from

       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [NAME OF PERSON]

       on _ _ _ _ _ _ [DATE], at _ _ _ _ _ _ _ _ _ _ [PLACE];
       and

       3. I relinquished custody of the items listed below to

       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [NAME OF PERSON]

       on _ _ _ _ _ _ _ [DATE], at _ _ _ _ _ _ _ _ _ _ _ [PLACE] in
       the same condition as when I received them (or, if different, as noted below).

 Description of Articles: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 Changes in condition while in my custody: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 _ _ _ _ _ _ _ _ _ _ _ _ (DATE OF EXECUTION)

 _ _ _ _ _ _ _ _ _ _ _ _ (PLACE OF EXECUTION)

 _ _ _ _ _ _ _ _ _ _ _ (SIGNATURE)

 (Official Seal)



                                                 15

                                                                                        2285
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 17 of 19 Page ID #:829


                                           EXHIBIT A


               QUESTIONS TO ASK SUBJECT BY ARRESTING OFFICERS


 1.     In which country do you maintain citizenship and/or residency?

 2.     For what purpose did you travel to Greece?

 3.     Where are you employed?

 4.     Do you own or operate any businesses?

        a.      In which countries?

        b.      What are the names of the businesses?

        c.      What is the nature of these businesses?

        d.      Who are your primary customers (for this product)? If the government, what

 branch?

 5.     What is your understanding and/or knowledge of international shipping laws, regulations,

 and procedures?

 6.     In the past year, what is your estimation (in U.S. dollars) of sales you have brokered or

 otherwise been engaged in?

 7.     Which electronic communications methods, including email accounts, do you use to

 communicate with business associates, clients, or partners?

        a.     Regarding any named email accounts, do any other individuals use them?

        b.     What other methods do you use to communicate?

        c.     Do you use Skype? If so, what is your usemarne(s)?

        d.     Do you use Wickr? If so, what is your usemame(s)?

        e.     Do you use CoverMe? If so, what is your usemame(s)?

        f.     Do you use Telegram? If so, what is your usemame(s)?

        g.     Do you use MyChat? If so, what is your usemame(s)?

        h.     Do you use WeChat? If so, what is your usemarne(s)?

        1.     Do you use WhatsApp? If so, what is your usemame(s)?


                                                16

                                                                                            2286
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 18 of 19 Page ID #:830

 8.        Do you know, or are you aware, of any individuals engaged in any criminal activity in

 violation of any country's laws or regulations?

 9.        Prior to this arrest, have you ever been arrested?

 10.       Why do you think you have been arrested on this occasion?

 11.       What is your understanding and/or knowledge of U.S. export laws and regulations?
 12.       What is your understanding and/or knowledge of the licensing process with the U.S.

 government?

 13.       What is your understanding of the U.S. International Traffic in Arms Regulation

 ("ITAR")?

 14.       What is your understanding and/or knowledge of U.S. and/or international sanctions,
 including arms embargoes?

 15.       In which country( s) do you maintain financial accounts?

 16.       Are you aware of any individuals or organizations involved in unlawful weapons

 procurement or smuggling activities?

 17.       Are you aware of any individuals or organizations involved in unlawful technology

 procurement operations?

 18.       Are you currently in the middle of, brokering, or otherwise engaged in any current

 transactions regarding weapons, ammunition, or export-controlled technology?

 19.       Are you aware of any individuals or organizations involved in money laundering

 activities?
 20.       Are you aware of any individuals or organizations involved in smuggling activities or

 operations?

 21.       Are you interested in cooperating with the U.S. government officials, including U.S. law

 enforcement officers regarding the pending charges against you?

 22.       Are you interested in waiving your right to an extradition hearing related to your current

 arrest?
 23.       Are you interested in waiving your right to an identity hearing related to your current

 arrest?


                                                    17

                                                                                                2287
Case 2:17-cr-00081-PSG Document 83-1 Filed 02/21/20 Page 19 of 19 Page ID #:831




                                                   ManpowerGroup'"
                                                     Public Sector
            6400 Arlington Boulevard, Third Floor, Falls Church, Virginia 22042 Tel. (703) 245-9400 Fax. (703) 245-9401
                                                      www.manpowergroup.co m


                                        CERTIFICATE OF TRANSLATION


          I Eleftheria Frances, certify that I am competent to translate this document, and that the

  translation is true and accurate, to the best of my abilities. All archival seals, stamps, and certifications

  have been translated here.


  English Title:             Wu MLAT to Greece

  Greek Title:               Wu MLAT to Greece


          I certify under penalty of perjury, pursuant to 28 U.S.C. 1746, that the attached translation is true

  and correct.



  Executed this 19th         day of January 2017.




                                                                                          Signature




                                                                                                                          2288
